Citation Nr: 1423274	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-15 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than July 31, 2009, for the grant of service connection for Type II Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active military service from September 1966 to September 1969.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted his claim of entitlement to service connection for Type II Diabetes Mellitus and assigned an initial 20 percent rating for this disability retroactively effective from July 31, 2009.  He wants an earlier effective date for this award.


FINDINGS OF FACT

1.  On July 31, 2009, the Veteran filed his claim of entitlement to service connection for Type II Diabetes Mellitus.

2.  The RO's subsequent November 2009 decision at issue, in response to this claim, granted service connection for Type II Diabetes Mellitus retroactively effective as of July 31, 2009, the date of receipt of the claim for this disability.

3.  Prior to July 31, 2009, neither a formal nor an informal communication in writing was received from the Veteran or anyone else acting on his behalf requesting service connection for Type II Diabetes Mellitus or evidencing a belief in entitlement to this benefit for this condition or listing symptoms associated with this condition possibly as a result of his service.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than July 31, 2009, for the grant of service connection for Type II Diabetes Mellitus.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

This appeal, however, arises from the Veteran's disagreement with the effective date assigned following the granting of service connection for Type II Diabetes Mellitus.   So the claim, as it arose in its initial context, has been substantiated - indeed granted.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date assigned for this grant is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's General Counsel also has held that no additional VCAA notice is required in this circumstance for such a downstream issue, and that a U.S. Court of Appeals for Veterans Claims (Court/CAVC) decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel's opinion, as the Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier effective date claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a statement of the case (SOC) if the disagreement is not resolved.  And since the RO issued an SOC in March 2010 addressing the downstream earlier effective date claim, which included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an effective date earlier than July 31, 2009, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008).  See, too, Huston v. Principi, 17 Vet. App. 195 (2003) (holding that proper VCAA notice, in response to a claim as here for an earlier effective date, includes apprising the Veteran of the need to have evidence of an earlier-filed claim that did not, in the absence of a timely appeal, become final and binding on him based on the evidence then of record).

Moreover, as will be explained, resolution of this claim ultimately turns on when the Veteran filed this claim, so an examination and opinion - including a "retrospective" opinion such as to determine the severity of this disability in years past - are not needed to fairly decide this claim.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 86 (2008).

Consequently, the Board finds that all necessary development of this downstream earlier effective date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.

II.  Earlier Effective Date

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  Generally, and except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).

Importantly, 38 C.F.R. § 3.400(b)(2) provides that if a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose, whichever is later.  Otherwise, any subsequent grant of benefits cannot be any earlier than the receipt of the eventually filed claim.


The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2013).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2013).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, but need not be specific.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

In this case, the Veteran's Application for Compensation and/or Pension (VA Form 21-526) was received by VA on July 31, 2009, many years after his discharge from service in September 1969, indeed, well more than one year after the conclusion of his service.  A review of the claims file does not reveal any other submissions from him or anyone else acting on his behalf prior to that date that could be construed as a claim of entitlement to service connection for diabetes.  Indeed, prior to the filing of this claim, there is no record of any correspondence between him and VA.  Because he had not previously filed any claim, the provisions of 38 C.F.R. § 3.157(b)(1) discussing examination or hospitalization reports as possibly tantamount to the filing of a claim, is inapplicable.  Moreover, this VA regulation only concerns claims for increases in disabilities already determined to be service connected and when claims for service connection have been previously denied and the Veteran is petitioning to reopen them on the basis of new and material evidence.  In either scenario, there must have been a previous claim and adjudication of it, which there simply was not in this particular instance.


Neither the Veteran nor his representative has presented any specific argument as to why an earlier effective date is warranted.  To the extent the Veteran may believe the effective date should be based upon the date of his diagnosis of diabetes, this is an inappropriate interpretation of the applicable law.  See Lalonde v. West, 12 Vet. App. 377 (1999) (the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but instead on the date that the application upon which service connection was eventually awarded was filed with VA).

In sum, the assigned effective date of July 31, 2009, is consistent with the date of receipt of the Veteran's claim for benefits, and a review of the claims file reveals no basis upon which an earlier date can be assigned.


ORDER

An effective date earlier than July 31, 2009, for the grant of service connection for Type II Diabetes Mellitus is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


